PER CURIAM.
This is an appeal from an order denying defendants’ motion that plaintiffs be required to reply to the new matter set up in the answer. There is also submitted an appeal from an order in the same action, made at the same time, granting plaintiffs’ motion to discontinue the action as to said appealing defendants. The two appeals were argued together. There can be no object, therefore, in passing upon the question submitted to us on this appeal. The defendants have ceased to be parties to the action. Should we conclude to reverse the order, the plaintiffs cannot be compelled to serve a reply. The only effect of a decision would be to obtain the opinion of this court upon the legal questions involved. Appellate courts have uniformly refused to pass upon “mere abstract questions, from the determination of which no practical result can follow.” People v. Common Council of Troy, 82 N. Y. 575; Assurance Co. v. Smith (Sup.) 16 N. Y. Supp. 114 Appeal dismissed, without costs to either party. All concur.